Case 19-25114   Doc 15   Filed 09/19/19 Entered 09/19/19 14:08:37   Desc Main
                           Document     Page 1 of 5
Case 19-25114   Doc 15   Filed 09/19/19 Entered 09/19/19 14:08:37   Desc Main
                           Document     Page 2 of 5
Case 19-25114   Doc 15   Filed 09/19/19 Entered 09/19/19 14:08:37   Desc Main
                           Document     Page 3 of 5
Case 19-25114   Doc 15   Filed 09/19/19 Entered 09/19/19 14:08:37   Desc Main
                           Document     Page 4 of 5
Case 19-25114   Doc 15   Filed 09/19/19 Entered 09/19/19 14:08:37   Desc Main
                           Document     Page 5 of 5
